Citation Nr: 1606241	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for tension headaches prior to November 3, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran was a member of the Rhode Island Army National Guard.  He performed active duty for training (ACDUTRA) in the Air National Guard of the United States (ANGUS) from August 1983 to December 1983.  Additionally, he served on active duty in support of Operation Desert Shield/Desert Storm in the Army National Guard of the United States (ARNGUS) from January 1991 to May 1991 and from March 1992 to August 1996.  Finally, the Veteran served on active duty from February 2003 to May 2004 in support of Operation Enduring Freedom/Operation Iraqi Freedom, with additional service in the Rhode Island National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2007 and August 2012, the Board remanded the appeal.  In December 2014, the Board denied the claim for an initial compensable rating for tension headaches prior to November 3, 2011 and adjudicated other claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion to vacate and remand (JMR) the issue of entitlement to an initial compensable rating for tension headaches prior to November 3, 2011 only-and the attorney withdrew an appeal of all other claims adjudicated (not remanded) by the Board in December 2014.  The case has been returned to the Board for compliance with the JMR directives.

The Veteran's attorney has waived consideration by the AOJ of all evidence submitted following the most recent adjudication of the claim on appeal.  See Third Party Correspondence (October 26, 2015).



FINDINGS OF FACT

1.  Prior to May 22, 2002, affording the Veteran all benefit of any doubt, the Veteran had characteristically prostrating headaches averaging one in 2 months over the last several months, but not characteristically prostrating headache symptoms more nearly averaging once a month over the last several months or more often.

2.  From May 22, 2002 to November 3, 2009, the Veteran had characteristically prostrating headaches averaging once a month over the last several months, but not symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no more, for tension headache disability prior to May 22, 2002 are met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a 30 percent evaluation, and no more, from May 22, 2002 to November 3, 2009 for a tension headache disability are met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case was initiated prior to the enactment of the VCAA.  Notwithstanding, the Board finds that VA met its duties to notify and assist the Veteran in this matter.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board observes that the RO sent a VCAA letter dated in November 2013 that explained how to establish a claim for increase.  See VCAA/DTA Letter (November 13, 2013).  Also, the record shows that the Veteran's attorney waived "any VCAA notice errors."  See Third Party Correspondence (July2015).

Consistent with VA's duty to assist the Veteran, all relevant medical treatment records have been associated with the claims file to include the Veteran's service treatment records (STRs) and private medical records provided by the Veteran.  VA further afforded the Veteran appropriate VA medical examinations.  The VA examinations are sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Disability

The Veteran seeks an initial compensable evaluation for headaches prior to November 2011.

The record shows that the VA received in July 1997 a claim for VA disability compensation due to migraine headaches that started in 1983.  See VA Form 21-526 (July 3, 1997); VA Form 21-4138 (July 3, 1997).

Historically, in a March 2012 rating decision, the RO granted service connection for tension headaches, and assigned an initial noncompensable disability evaluation from July 3, 1997 (the date of the Veteran's claim) and an initial 50 percent disability evaluation from November 3, 2011 (date of VA examination).  In a November 2013, the RO discontinued the initial noncompensable rating assigned for headaches prior to November 3, 2011, and the initial 50 percent evaluation assigned from November 3, 2011, due to the Veteran's return to active duty on February 7, 2003.  The initial ratings were reinstated on May 12, 2004, following the Veteran's discharge from active duty.  38 C.F.R. § 3.654(a).

A statement from the Veteran's attorney perfecting his appeal on several issues to the Board, which included headache disability, did not express any argument in support of the claim for an initial compensable evaluation for headache disorder.  See VA Form 9 (December 5, 2013).  In correspondence from the Veteran's attorney dated in December 2013, he noted that the Veteran "is currently working" and that "we are not raising a claim for entitlement to TDIU."  See Correspondence (December 9, 2013).  In another correspondence, the attorney noted that the Veteran performed "manual labor."  See Third Party Correspondence (December 11, 2013).

In September 2015, the Veteran submitted an "Affidavit" indicating, in part, as follows:

My tension headaches have continued to plague me prior to November 2011, the effective date assigned for my tension headaches and have occurred on a daily basis since at least 1990.  Each day my tension headache stars off as a 6-7 on a scale of 10 (10 being extremely severe) and experience throbbing pain all over my head.  Some of the symptoms I have been experiencing since at least 1990 include, lightheadedness, blurred vision, inability to concentrate and occupational impairment.

These symptoms have specifically caused me occupational and functional impairment prior to November 2011.  For instance, my previous employer at the Inn at Pelican Height was unfamiliar with my conditions.  I was the property (maintenance) manager there from approximately 2009 to early 2012.  I would constantly need to call out from work, 4-5 days a month or at least 2-3 times week depending on the severity of my headaches.

When I am sedentary for too long, my muscles tighten resulting in excruciating headaches causing my vision to become blurry and requires me to stop any task I am working on.

My tension headaches have limited me from preforming normal daily functions since at least 1990 and causes occupational impairment because of my chronic symptoms.

In October 2015, the Veteran's attorney argued that the Board's December 2014 decision did not allow the appellant to understand the precise basis for the decision, and failed to consider Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The attorney argued that the findings shown on VA examinations in November 2011 and July 2015 show that "It is unmistakable that the Veterans [sic] headaches existed prior to Novembe 2011."  The attorney noted that, in 2007, "an examiner noted the Veteran's headache frequency had exacerbated and occurred every two days, with minimal relief from Midrin."  He further noted that "A 2008 examiner reports the Veteran to have consistent headaches and period pains in the neck and shoulders."  The attorney emphasizes that the Veteran had attested that he had daily tension headaches since at least 1990, pain is at 6-7 on awaking each day, and that "he is able to partially function fifteen days out of a month and cannot function at all about three days a month."  See Third Party Correspondence (October 26, 2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  See also, 38 U.S.C.A. § 5107(b) and Gilbert, supra.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Factual Background

STRs dated in October 1990 reflect that the Veteran presented for complaints, including neck and left-sided headache, following a motor vehicle accident (MVA), assessed as cervical strain.  Report of medical history dated in Apri 1991 reflects that the Veteran has or had frequent or severe headaches.  The examiner elaborated that the Veteran had bruised his cervical area in an October 1990 MVA, which was exacerbated with "lifting in Saudi."  It was noted that he was evaluated, prescribed Motrin, and limitations with improvement.  In October 1994, the Veteran reported occasional headaches, relieved by Tylenol, assessed as improving sinusitis.  In May 1996, the Veteran reported headaches related to insomnia, assessed as situational stress.  A July 1996 note reflects that the Veteran was experiencing a difficult time with work and personal issues, and presented with extreme agitation and stress related syndrome.  In August 1996, the Veteran reported a 4 day history of headache, with very little sleep for past 3 days, described as bitemporal and occipital with shoulder and neck tightness.  He self-treated with Tylenol.  He denied nausea and visual disturbances.  It was noted that the Veteran had past medical history for similar headaches secondary to stressful situations.  The assessment was probable tension headache, treated with Midrin.  Report of separation examination dated in December 1996 reflects history of headaches, which the examiner noted were treated with stress management and Midrin.

Report of VA neurological examination dated in January 1998 reflects headache complaints.  The Veteran described symptoms headache pain starting in the left occipital area, spreading over the whole head, having a "cracking" quality if severe.

Report of VA general examination dated in April 1999 reflects a history of MVA in 1990 with whiplash injury to the neck and residual headache.  It was noted that the Veteran worked as an accountant, and appeared well-built and well-nourished.

Report of VA psychiatric examination dated in April 1999 reflects a history of taking 4-6 Tylenol with Codeine per day for headaches in 1996; he reported history of migraine headaches since he was younger and prior to the Gulf War, a "tension type headache" according to a private neurologist the Veteran reported seeing.  The Veteran denied taking Tylenol with Codeine of any other addictive drugs at this time.  Report of VA general medical examination dated in April 1999 reflects a diagnosis for chronic headaches.

Private treatment records from a private physician were submitted.  A note dated in May 4, 2000 shows that the Veteran "is self-referred for headaches" that he has had off-and-on since childhood.  He complained that his adult headaches were "heralded by a stiff neck" and associated with photophobia, phonophobia, and nausea, worsened with physical activity.  These were severe every 4-6 weeks and may be more frequent depending on the weather.  The examiner characterized the headaches as having "moderate intensity" and occurring 1-2 times a week, treated effectively with Midrin-and Zomig in the past had no effect as did Imitrex nasal spray.  Preventive therapy was tried in the past, Serzone, but this too the Veteran reported was ineffective.  It was noted that the Veteran worked as an accountant.  The impression was "36 year old man has migraine without aura with headache frequency one or two per week."  The plan was to "undergo a trial of Topamax for preventative therapy" and continue Midrin for acute therapy of his migraine.

A November 13, 2000 follow-up note shows migraine headaches, without aura, occurring one to two times per week.  Midrin was discontinued and Zomig substituted as needed.
A May 22, 2002 follow-up note reflects migraine headaches, without aura, treated with Midrin.  The Veteran described occipital and radiating head pain, with "crackling" sensation in his head.  Midrin resolves crackling sensation 75 percent of the time, but not the occipital pain, which required sleep to resolve.  The Veteran was headache free for about 3 to 4 days after such an event.  Headache frequency "is still twice a week."  The physician indicated that Veteran's symptoms had been halved with Zomig 2.5 mg but his headache frequency had returned to twice a week, or 8 times a month since his stopping Zomig.  The plan was to restart Zomig 2.5 mg at the onset of the headache and repeat once more 2 hours later if headache persists, with further evaluation of whether headache frequency lessens.

The Veteran had a period of active duty between 2003 and 2004.  STRs associated with period include a report of medical examination, dated April 2004, indicating a history neck injury in July 2003 that had caused the Veteran to have severe headaches requiring Zomig and Midrin, especially when wearing a Kevlar helmet.  See STR (March 3, 2005).  STRs reflect no lost time from duty assignments due to headache symptoms.

Report of VA neurological examination dated in February 2008 reflects headache complaints associated with nausea, photophobia, and occasional vomiting.  These occur about 5-7 times a month, lasting hours, and require him to lie down and to take Advil.  He rated the headache pain as ranging 6-10 on a scale of 10 being the worst.  The headaches occurred almost daily, were throbbing in nature, and awakened him.  The Veteran also described second type of headache associated with neck muscle tightness, and also associated with blurred vision and seeing sports and dots.  Headache pain was described as "throbbing in nature" and occurring "almost daily."  He reported that he usually wakes up with these headaches, which were improved with Advil or aspirin.  The examiner diagnosed migraine headaches.  The claims file was reviewed.

Report of VA examination dated in November 2011 reflects tension-type headaches.  The Veteran reported two difference headache events.  The first occurs once every other month, 5-6 severity, treated with Ibuprofen and laying down (no activity) for a few hours.  The second headache type occurs about once to 2 times a month, with a severity of 8-9, and lasting for "at least 3-4 days but sometimes up to 2 weeks."  These were described as a tight/pounding pain in the posterior head and neck, not associated with light/noise intolerance, nausea/vomiting, or visual or other sensory symptoms-no clear precipitants.  The Veteran treated with Ibuprofen, relaxation and stretching in the pool.  It was noted that the Veteran mostly lived in St. Croix the last few years, which he stated "decreased the frequency of his first type of headache to about one every other month."  The Veteran stated that is able to work, but works more slowly and he estimated that he could not function about 3 days a month due to the headaches, and functioned very slowly 15 days a month.  The Veteran reported that he received care at VA's Caribbean facility.  The examiner determined that the Veteran experienced very frequent, prostrating and prolonged attacks of non-migraine headache pain (more than once per month).

VA outpatient records dated January 2012 to December 2014 from San Juan and Virgin Island facilities show no headache complaints, and active medications did not include prescriptions for headache relief or prevention-these records primarily pertained to orthopedic and neurologic complaints other than headache.  The records showed that the Veteran used 800 milligrams of Ibuprofen, possibly for headache.  VA neurology consultation dated in March 2013 reflects complaints of muscle jerks and spasm that the Veteran believed were related to exposure to toxins in service.  He did not express any headache complaints at this time.  Also, review of systems during this period all show no headache.  Report of VA examination dated in July 2015 reflects that the Veteran is a civilian employee with the Virgin Islands National Guard and works as an "Energy Manager."  At this examination, while discussing his history of situational stress and anxiety, the Veteran did not report a history of headache problems, prostrating or otherwise.  Report of VA headache examination dated in July 2015 reflects, by history, that there "hasn't be[en] any improvement in my headaches."  He reported taking Ibuprofen 800 mg as needed.  He described his two types of headache pain, one as nagging and the other as sharp/throbbing-both in the occipital area.  Symptoms were described as constant with sensitivity to light and sound, changes in vision, and that his "body feels heavier."  The duration was described as "more than 2 day."  The examiner indicated that the Veteran had characteristic prostrating attacks of headache pain once every month that were not productive of severe economic inadaptability.  The Veteran's headache disorder caused him, per the Veteran, "to take 2-3 days off a month because of his prostrating attacks of migraine headaches."  It was noted that the Veteran also reported concentration difficulties "4-5 days a week due to headaches."

Other lay evidence of record includes statements from friends and family.  A January 2009 lay statement from the Veteran's mother reflects that he had been diagnosed with migraine headaches in early childhood, "which became manageable for him."  He did not discuss any current symptoms or problems with headache pain while otherwise reporting significant details of the Veteran's sleep disturbances, mood swings, and other symptoms involving his impaired mental health since serving in the first Gulf War in 1990-1991.  See VA Form 21-4138 (January 25, 2009).  The Veteran's wife since 2000 reported that Veteran had told her he awakens from neck stiffness/tightness followed by headache.  No further details were given as to frequency, severity, or duration.  See VA Form 21-4138 (November 18, 2011).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence supports a 10 percent evaluation for headaches prior to May 22, 2002 and a 30 percent evaluation from May 22, 2002 to November 3, 2011, affording the Veteran all benefit of any doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert, supra.  However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for headache disability prior to May 22, 2002 and in excess of a 30 percent evaluation from May 22, 2002 to November 3, 2011.

The Board accepts that the Veteran has a long history of headaches.  The central inquiry here is not the existence of headache, but rather the severity, frequency and duration of headache and associated symptoms (i.e. light/noise sensitivity, nausea, vomiting, etc.).  In this case, the more persuasive evidence of record does not more nearly reflects the criteria for the next higher ratings prior to November 3, 2011.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.
The Board finds that neither the lay nor the medical evidence more nearly approximate the criteria for an evaluation in excess of 10 percent prior to May 22, 2002.  The record shows that the Veteran reported headache on separation examination in December 1996, VA neurological examination dated in January 1998, and VA general and psychiatric examinations dated in April 1999.  Although the Veteran reported past abuse of Tylenol with Codeine in 1996 (prior to service connection), he did not report headaches occurring with a frequency, duration, or severity that reasonably may be construed as "characteristic prostrating headaches" averaging one in 2 months over the past several months.  Also, the Veteran's report of "crackling" type headache symptoms if the headache is severe suggests variability of the headache severity and episodes that are more often not severe in nature.  The Board observes that, while the Veteran voiced headache complaints at these examinations, he expressed no complaints about the length of his headaches or frequency at these examinations, which suggests that they were not so long or frequent as worthy of mention at any of the these examinations.  Also, there were no associated symptoms, such as, light or noise sensitivity; and the Veteran was reported working as an accountant, he did not report interference with work due to headaches during these examinations.

Roughly a year later, in May 2000, the record shows that the Veteran sought private treatment for his worsened headache problems, which were now occurring with severe intensity every 4 to 6 weeks or more frequent and were accompanied by other symptoms (photo/phonophobia nausea), per the Veteran.  Headaches were described by his physician as having "moderate intensity" and occurring 1-2 times a week, and were effectively treated with Midrin.  Migraine headache occurred 2 times a week according to a November 2000 note.  The Veteran was employed as an accountant.

Although the headache frequency appears to have increased and were moderately intense 1-2 times a week during May 2000 treatment, the evidence does not more nearly show headaches producing severe exhaustion or powerlessness, or in other words prostrating in nature, prior to May 22, 2002.  Notably, prior to May 22, 2002, there are no documented complaints that the Veteran had to sleep or lay down for improvement of headache symptoms.  While obtaining treatment, the Veteran did not report lost time from work or occupational problems related to his headache attacks; and the record shows that the Veteran was employed in a professional job as an accountant, a profession requiring use of cognitive process functioning.  Thus, the Board believes that the evidence does not more nearly show characteristic prostrating attacks occurring on an average once a month over the last several months.  Notwithstanding, the Board has afforded the Veteran the benefit of the doubt that he had characteristic prostrating attacks averaging one in 2 months over the last several months in view of his well-documented history of headaches, his symptoms that included more than head pain, and use of doctor prescribed medication.  See 38 C.F.R. § 4.3, 4.124a, Diagnostic Code 8100.

Additionally, the Board finds that neither the lay nor the medical evidence more nearly approximate the criteria for an evaluation in excess of 30 percent from May 22, 2002 to November 3, 2011.  Neither the lay nor the medical evidence more nearly reflects headaches that are "very frequent completely prostrating and prolonged" and "productive of severe economic inadaptability."  See 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.

The record shows that in November 2000 the Veteran's private physician changed his medication from Midrin to Zomig, and the Veteran did not present again for headache complaints until May 22, 2002.  At this time, he reported improved headache symptoms and frequency with use of Zomig but he indicated that he quit using Zomig 2 months earlier and now his headaches were again twice a week.  No explanation was given for the Veteran's decision to quit use of an effective headache medication.  The Veteran was to restart Zomig according the physician's note dated May 22, 2002.  During private treatment in May 2002 and on VA examination in February 2008, the Veteran reported that he had to lie down or sleep with headache occurrences.  In November 2002, headaches occurred 4 times a month after the Veteran discontinued the use of his Zomig.  In February 2008, headaches occurred almost daily, and were improved with Advil or aspirin; the Veteran described the severity as 6, mid-range on a scale of 10 being the worst; and he also reported associated symptoms that included light sensitivity, nausea and occasional vomiting.

From May 22, 2008 to November 3, 20011, the evidence establishes the schedular criteria for a 30 percent rating, but not the next higher rating for 50 percent.  Neither the lay nor medical evidence more nearly shows that criteria for the next higher rating.  38 C.F.R. § 4.7.  This is because the evidence shows that the duration of headache in 2008 was reported as lasting hours, not days as was reported in 2011; in 2008, headache was reported to be a level 6 and improved with non-prescriptive medication, such as, Advil or aspirin.  Thus, even accepting that the Veteran has very frequent headaches-i.e., almost daily headache-his headache episodes do not appear to be prolonged or completely prostrating, or in other words resulting in extreme physical or mental exhaustion.  To the extent that the Veteran reports otherwise, the Board finds that it defies belief that he would endure "very frequent completely prostrating and prolonged" headaches without seeking medical care or reporting such to his primary care provider, without obtaining medical intervention, and without returning to use of prescriptive migraine medication (an abortive or preventative), which has previously produced lessened headache frequency according to the Veteran's private physician.  The contemporaneous medical evidence is highly probative.

Also, the Board has considered the lay statements provided in support of the claim for increase.  While these statements acknowledge that the Veteran has headaches, none of these statements provide any details as to the frequency, duration, or severity of the headaches.  There is no indication in these statements that the providers were cognizant of seriously debilitating headaches of the kind contemplated by the highest schedular evaluation.  As such, these statements have little probative value.

The Board has further considered during the period prior to November 3, 2011, whether either the lay or the medical evidence more nearly reflects a disability picture that includes "severe economic inadaptability."  However, this is not shown.  The record reflects that the Veteran worked as an accountant, had a period of active duty between 2003 and 2004, worked as a property manager, and that he subsequently worked as a civilian employee with the Virgin Islands National Guard in St. Croix, although he maintains a permanent residence in Rhode Island.  The Board has carefully considered the phrase "productive of severe economic adaptability," which the Court has noted can mean either "producing" or "capable of producing."  Pierce, supra, 445 (2004).  The Board finds that the evidence shows that the Veteran's headache symptoms affect his ability to work-accepting his statements as competent and credible.  However, the evidence further indicates that the Veteran was able to work prior to November 3, 2011-thus headache was not capable of producing severe economic inadaptability, retrospectively.

The Board accepts that pertinent regulations do not require that all cases show all findings specified by the Rating Schedule.  38 C.F.R. § 4.21.  However, in the context of Diagnostic Code 8100, the schedule clearly shows that the rating must be predicated on the severity, frequency, and duration-but the schedular criteria allow for flexibility to be afforded evaluators by use of the term "averaging, " and thus the principle of 38 C.F.R. § 4.21 is embodied in the rating criteria itself.  Also, out of deference to the principle of 38 C.F.R. § 4.21, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As discussed above, the overall headache disability contemplated by the next higher rating is not more nearly met.  Also, there are no other schedular criteria that would afford the Veteran a more favorable rating and there is no indication of any separately ratable symptoms.  The Veteran's attorney has not identified any other potentially applicable Diagnostic Code that would afford the Veteran a greater benefit.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of headaches prior to November 2011 and interference with his employment to be credible, and his statements are highly probative.  However, to the extent that he reports or suggests many years later, in the context of procuring increased benefits, the presence of characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the Board finds that this report has less probative value than that the contemporaneous lay and medical evidence discussed above.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, such evidence has diminished probative value.  The contemporary evidence does not show headache manifested by the frequency, duration, or severity to support the next higher rating other than now assigned.

In sum, the more persuasive evidence does not more nearly reflect the criteria for an evaluation in excess of 10 percent prior to May 22, 2002 or in excess of 30 percent from May 22, 2002 to November 3, 2011.  38 C.F.R. § 4.7. Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe he meets the criteria for higher disability ratings than now assigned, his complaints and the medical findings do not meet the schedular requirements, as explained and discussed above.

The Board finds that the evidence is not roughly in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert, supra.  Accordingly, the claim is denied.

This appeal has been pending since 1998 and the Veteran's disability has not been static during the years since the Veteran established service-connection and now.  The Board has assigned a staged rating to reflect that the factual findings in this case show distinct periods where the Veteran's headache disability exhibited symptoms that warranted different ratings; however, no further staging of the rating is warranted as explained above.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the Veteran's headache disorder are specifically contemplated by the schedular criteria, which takes into account the frequency, duration, and severity of symptoms, and economic inadaptability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected headache disability.  While the Veteran has reported that interference with employment due to headache disorder, the record shows that headache has not precluded gainful employment for the period under consideration in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the Veteran's attorney has specifically stated that he did not seek a total disability evaluation based on individual unemployability due to service-connected disability.


ORDER

A 10 percent evaluation, and no more, for headache prior to May 22, 2002 is granted.

A 30 percent evaluation, and no more, for headache May 22, 2002 to November 3, 2011 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


